Citation Nr: 1206189	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-05 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure, as well as secondary to service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).  

(The issues of entitlement to service connection for a skin disability characterized as tinea pedis, tinea cruris, and onychomycosis, and entitlement to an initial rating higher than 50 percent for PTSD, are addressed in a separate decision).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to February 1972.  He received various decorations evidencing combat including the Combat Action Ribbon for combat service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 RO rating decision that, in pertinent part, denied service connection for hypertension, to include as secondary to service-connected PTSD, and denied a claim for a TDIU rating.  

In December 2010, the Board, in pertinent part, remanded the issues of entitlement to service connection for hypertension, to include as due to Agent Orange exposure, as well as secondary to service-connected PTSD, and entitlement to a TDIU rating, for further development.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

This case was previously remanded by the Board in December 2010 to request that the Social Security Administration (SSA) send any records in its possession pertaining to consideration of the Veteran's application for SSA benefits, to include any medical records considered in making that award, and to associate any new or additional (i.e., non-duplicative) evidence with the Veteran's claims file, and to obtain copies of records pertaining to any relevant VA treatment that the Veteran had received since November 2009.  

The December 2010 Board remand also indicated that the Veteran should be afforded an appropriate VA examination with an opinion from a VA examiner as to whether it was at least as likely as not that the Veteran's hypertension was caused, or chronically or permanently made worse, by his service-connected PTSD, or, otherwise, attributable to his period of active military service.  The Board further indicated that the Veteran should be afforded a VA general medical examination with an opinion from a VA examiner as to whether, without regard to the Veteran's age or impact of any nonservice-connected disabilities, it was at least as likely as not that his service-connected disabilities, either alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation, and for the Veteran's claims to be readjudicated.  

The case was returned to the Board in July 2011.  The Board observes that except for obtaining VA treatment records dated through May 2011, none of the development requested pursuant to the December 2010 Board remand has been accomplished.  A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the development requested pursuant to the September 2011 Board remand has not been accomplished, the Board has no choice but to again remand the Veteran's claims.  

Additionally, in a separate decision, the Board has granted a higher initial rating of 70 percent for the Veteran's service-connected PTSD.  Given this change in circumstances, and to accord the Veteran due process, the RO must readjudicate the issue of entitlement to a TDIU rating.  

Further, the Board notes that as the Veteran's claim for a TDIU rating is inextricably intertwined with his claim for entitlement to service connection for hypertension, to include as due to Agent Orange exposure, as well as secondary to service-connected PTSD, and his claim for entitlement to service connection for a skin disability characterized as tinea pedis, tinea cruris, and onychomycosis (an issue addressed in a separate Board remand), all such matters will be addressed on remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA benefits, to include any medical records considered in making that award, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Ask the Veteran to identify all medical providers who have treated him for his service-connected disabilities, since May 2011.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since May 2011 should be obtained.  

3.  After all of the foregoing development has been completed, arrange to have the Veteran scheduled for an appropriate VA examination.  After reviewing the claims file, examining the Veteran, and conducting any testing deemed necessary, the examiner should offer opinions as to whether it is at least as likely as not that the Veteran's hypertension is (a) caused, or chronically or permanently made worse by, service-connected PTSD, (b) caused by exposure to Agent Orange, or (c) otherwise attributable to his period of active military service.  A complete rationale for any findings and conclusions should be set forth in a legible report.

4.  Also arrange to have the Veteran scheduled for a VA general medical examination.  After reviewing the claims file, examining the Veteran, and conducting any testing deemed necessary, the examiner should describe current impairment from each of the Veteran's service-connected disabilities, and should specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  A complete rationale for any findings and conclusions should be set forth in a legible report.

5.  Thereafter, readjudicate the Veteran's claims for entitlement to service connection for hypertension, to include as due to Agent Orange exposure, as well as secondary to his service-connected PTSD, and for entitlement to a TDIU rating.  If any benefit sought remains denied, furnish a supplemental SOC (SSOC) to the Veteran and his attorney.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
	STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

